Citation Nr: 1715976	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-40 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to a rating in excess of 20 percent for a low back disability prior to August 7, 2015 and in excess of 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a compensable rating for bilateral hearing loss prior to August 28, 2015 and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).  

The case is currently under the jurisdiction of the RO in Manila, the Republic of the Philippines.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In November 2012, a Board hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  In January 2015, these issues were remanded for further development.

In a January 2016 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU), effective November 4, 2011 (the date he most recently indicated he had stopped working) and entitlement to service connection for a right carpal tunnel syndrome, claimed as a right hand disability, with a 10 percent evaluation, effective April 29, 2009.  The Veteran has not submitted any disagreement with the evaluations assigned or the effective dates and they are therefore considered resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an August 2016 statement of the case (SOC), the RO denied entitlement to service connection for right and left shoulder impingement and a left hip condition.  The Veteran submitted a Form 9 substantive appeal of these issues in October 2016, but indicated he would like to discuss the issues with the Manila RO.  On March 21, 2017, the Veteran had an Informal Conference at the RO and was informed that the record pertaining to these issues would be kept open for 60 days to afford the Veteran the opportunity to obtain a private medical opinion.  As the record for these issues remains pending, and they have not yet been certified by the Board, these issues will be addressed by the Board at a later date.

The issues of entitlement to increased ratings for right hip bursitis impairment of the thigh, right hip bursitis, left thumb, index finger, and little finger degenerative joint disease, and left ankle chronic sprain, which are also on appeal and within the jurisdiction of the Board, will be addressed in a separate Board decision.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran has not had ankylosis of the right ankle at any time during the appeal period.

2.  Prior to December 4, 2011, the Veteran's low back disability did not manifest by forward flexion limited to 30 degrees, favorable or unfavorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks during the past 12 months.

3.  Since December 4, 2011, the Veteran's low back disability did not manifest by unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of at least 6 weeks during the past 12 months.

4.  The Veteran's right knee disability is not manifested by flexion limited to 30 degrees; it has manifested to extension limited to 10 degrees, but not to 15 degrees.  There is no medical evidence showing that he has recurrent subluxation, lateral instability, or symptomatic cartilage impairment.

5.  The Veteran's left knee disability is not manifested by flexion limited to 30 degrees; it has manifested to extension limited to 10 degrees, but not to 15 degrees.  There is no medical evidence showing that he has recurrent subluxation, lateral instability, or symptomatic cartilage impairment.

6.  Prior to July 26, 2011, the Veteran's hearing loss was manifested by no worse than Level II hearing in the right ear and level IV in the left ear.

7.  Since July 26, 2011, the Veteran's hearing loss was manifested by no worse than Level III hearing in the right ear and level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270, 5271 (2016).

2.  Prior to December 4, 2011, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  Since December 4, 2011, the criteria for a rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2016).

4.  The criteria for an initial rating higher than 10 percent for right knee disability limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2016).

5.  The criteria for an initial rating of 10 percent, but no higher, for right knee disability limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2016).

6.  The criteria for an initial rating higher than 10 percent for left knee disability limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2016).

7.  The criteria for an initial rating of 10 percent, but no higher, for left knee disability limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2016).

8.  Prior to July 26, 2011, a compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

7.  Since July 26, 2011, a 10 percent rating, but no higher, for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated April 2009, May 2009, and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sander, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In January 2015, the case was remanded for further development.  Additional VA medical records and records related to the Veteran's health care while employed with the Federal prison system were obtained and associated with the claims file.  New VA examinations were held in August 2015.  All new evidence was considered prior to the issuance of the December 2015 supplemental statement of the case.  The Board therefore finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  The VA examinations pertaining to the ankle, low back, and bilateral knees included notations that there was pain on weight bearing, and thus this is taken into account, and although the VA examinations have not included both active and passive ranges of motion, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  See 38 C.F.R. § 4.59 (2016), Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran's right ankle disability is already assigned the maximum rating available based on limitation of motion, and any higher rating would require medical evidence of ankylosis, and thus the requirements laid out under Correia do not apply.  See id.  The Board finds that remanding the issues pertaining to the low back and bilateral knees for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran); cf.  Shade v. Shinseki, 24 Vet. App. 110, 123-24 (2010) (Lance, J., concurring) ("reopening [a] claim only to deny it without providing assistance would be a hollow, technical decision. There is no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.").

The Board also notes that the Veteran's VA treatment records show that on February 10, 2011, he underwent an audiological evaluation for the purpose of updating his hearing aids.  The treatment record associated with the claims file does not include the results of the audiogram testing, although the audiologist did record her general impressions of the examination, including that he had excellent word recognition scores and that there were no changes since the previous VA examination in May 2010.  The examiner clearly wrote in the treatment record that the test results were not adequate for Compensation and Pension rating.  The Board therefore finds that the absence of this audiogram from the record is harmless, as the examining audiologist stated that the test results were not adequate for rating purposes, and furthermore, the Veteran has undergone additional VA audiological evaluation since that time.  The Board therefore finds that no purpose would be served by remanding the issue to attempt to obtain this record.  See Soyini, 1 Vet. App. 540.

During the November 2012 Board hearing, the undersigned explained the issues and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2016) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The AOJ has provided adequate assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues decided herein, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Id.

II. Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's right ankle disability is rated under Diagnostic Codes 5010 and 5271.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271.  Diagnostic Code 5010 evaluates arthritis due to trauma, which is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran has already been assigned at least a 10 percent rating for each orthopedic disability currently being addressed in this decision for the entire period on appeal, no higher ratings can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

Limited motion of the ankle is assigned a 10 percent rating when the limitation is moderate and a 20 percent rating when it is marked.  Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ratings of 30 and 40 percent are available when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, nor do they allow for a rating higher than the 20 percent already assigned, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2016).

Words such as "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6) (2016).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  The Board notes that in a January 2016 rating decision, the RO granted entitlement to service connection for right and left lower extremity radiculopathy, with an evaluation of 10 percent for each leg, effective August 7, 2015, the date that radiculopathy was first found on clinical evaluation.  The Veteran has not submitted any disagreement with these evaluations or the effective date assigned, and he also has not asserted that he has bowel or bladder impairment which is caused by his low back disability.  There is no medical evidence of any further neurological symptoms associated with his low back disorder.  Neurological manifestations of the Veteran's low back disorder will therefore not be further discussed.

Under the General Rating Formula, a 20 percent rating is warranted for thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted for forward flexion of 30 degrees of less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2016).

The Veteran's right and left knee disabilities are currently rated under Diagnostic Code 5260, for limitation of flexion of the knee.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

III. Right Ankle Disability

The Veteran submitted a claim for an increased rating for his service-connected right ankle disability in April 2009.  The Veteran wrote in September 2009 that he had severely limited range of motion and was not able to rotate his ankle on his own.  In a separate statement, he wrote that he cannot move his right ankle up, down, or in rotation.  At the November 2012 Board hearing, the Veteran testified that he had difficulty walking because his right ankle was not angled properly, that he had constant pain, and that he required a cane and an ankle brace.  He stated that he frequently trips and falls and has difficulty on uneven terrain.

The Veteran's private treatment records include an October 2008 X-ray which was negative for acute osseous abnormality.  There was some degenerative spurring about the ankle joint and calcaneus.  At a May 2010 private evaluation, the Veteran reported that his right ankle especially hurt when using stairs or walking on unlevel ground, and he had to walk with it somewhat rotated.  He reported having "pretty good motion," but that any motion caused discomfort.  

The Veteran's VA treatment records show that in July 2009, he was provided with a cane to help prevent falls.  He was noted to have grossly normal range of motion.
In October 2009, he reported feeling unstable on uneven ground and his ankle giving out on him.  Physical examination found no gross deformity, gross instability, or swelling, but there was tenderness.  In February 2010, the Veteran reported that he was not having improvement with his ankle brace and still had pain.  In May 2010, he was again treated for ankle pain, and in March 2011, he had no dorsiflexion of the ankle, with good subtalar joint motion.  The right foot was inverted at the ankle.  In January 2015, he was noted to have tenderness and limitation of motion in the right ankle.

The Veteran attended a VA examination in June 2009.  He reported having constant, increased pain, with flare-ups of pain with increased instability, and intermittent swelling.  He reported that it has affected his occupation by requiring him to work in a sedentary administrative position.  He also reported that it caused him to fall several times and that it affected his activities of daily living, including sleeping, chores, driving, dressing, and bathing.  Range of motion testing found active and passive right ankle motion of 0 to 10 degrees, with pain.  Dorsiflexion and plantar flexion was 0 to 30 degrees actively and passively.  Inversion was 0 to 12 degrees and eversion was 0 to 8 degrees, both actively and passively, and all measurements were with pain.  Range of motion was not additionally limited following repetitive use.  Stability was intact, and there was full strength.  He was diagnosed with right ankle fracture with traumatic arthritis.  An addendum to the VA examination noted that the X-rays showed calcification of the interosseous ligament and changes in the Achilles tendon.  He was given an additional diagnosis of Achilles tendinitis and degenerative changes of the interosseous ligament.

He underwent another VA examination in May 2010.  He reported attending physical therapy without significant benefit and being unable to run or hike.  He reported flare-ups which were activity-related, especially after climbing stairs, and that they lasted for 1 to 2 weeks and required rest and ice.  The Veteran was noted to have a right foot limp, and he walked with right ankle held in external rotation.  Physical examination revealed right ankle bony swelling, deformity, and diffuse tenderness.  He lacked 10 degrees of dorsiflexion to the neutral point.  Plantar flexion was to 45 degrees, inversion to 10 degrees, and eversion to 5 degrees.  Motion was accompanied by pain at the end of range, but not additionally limited following repetitive motion.  The ankle was stable, but strength appeared decreased.  

At a July 2011 VA examination, he reported constant ankle pain aggravated by walking and weather changes.  He complained of swelling and instability.  The Veteran reported that he was working part-time at Lowe's store, but had difficulty standing for long periods and required frequent breaks.  He stated that he feared losing his job because of his inability to lift heavy objects.  He reported that he could no longer do yard work or gardening and that he had activity-related flare-ups which varied in severity and duration and required him to stay off his feet for a period of time.  Range of motion testing found plantar flexion to 10 degrees, dorsiflexion to 0 degrees, inversion to 0 degrees, and eversion to 10 degrees.  All ranges of motion had pain throughout with no decrease due to pain or fatigue following repetitive motion.  There was lateral tenderness, diffuse bony swelling, normal stability, and no erythema.

At a December 2011 VA examination, he reported pain when he walked and that use of an Aircast helped.  He reported having limited dorsiflexion and flare-ups that occurred with prolonged standing or walking.  Range of motion testing found plantar flexion to 35 degrees, with pain at 35 degrees, and dorsiflexion to 5 degrees, with pain at 0 degrees.  There was no further limitation of motion after repetitive use testing.  He had localized tenderness or pain on palpation.  There was no laxity when compared with the opposite side.  The examiner stated that there was ankylosis in plantar flexion of less than 30 degrees.

He was afforded another VA examination in August 2015.  He reported that the mobility in his right ankle was "gone" and that he wore a right ankle brace.  He stated that flare-ups occurred when he put weight on his right ankle, and that his disability caused limitation in prolonged standing and walking.  Range of motion testing showed dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 20 degrees.  There was pain on examination and with weight bearing, crepitus, and pain on palpation.  After repetitive motion, dorsiflexion was to 10 degrees and plantar flexion was to 15 degrees.  Pain, fatigue, and weakness also restricted range of motion to dorsiflexion to 10 degrees and plantar flexion to 15 degrees.  The examiner was found to be medically consistent with the Veteran's statements regarding functional loss with repetitive use over time and during flare-ups.  During a flare-up, range of motion was limited to 5 degrees of dorsiflexion and plantar flexion.  Range of motion testing was also performed on the left ankle.  There was no muscle atrophy, instability, or dislocation.  The functional impact limited his engagement in physical activities and work that would entail prolonged standing, walking, and using stairs.

After reviewing all of the evidence of record, the Board finds that a rating higher than 20 percent for the Veteran's right ankle disability is not warranted.  The Veteran clearly has significant limitation of motion in his right ankle, as well as symptoms such as pain and weakness.  This constitutes "marked" limitation of motion, which is the highest rating that can be assigned under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  No higher rating can be assigned unless the Veteran's right ankle demonstrates ankylosis.

The preponderance of the evidence shows that he has not had, at any time during the period on appeal, ankylosis of the right ankle.  Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  An ankylosed joint is more commonly referred to as "frozen."  See, e.g., Dorland's Illustrated Medical Dictionary 286 (32d ed. 2012).

Although the December 2011 VA examiner stated that the Veteran had ankylosis in plantar flexion of less than 30 degrees, this finding is contradictory with the other findings of that examination, including that the Veteran was able to perform range of motion testing with plantar flexion to 35 degrees and dorsiflexion to 5 degrees, indicating that he did not, in fact, have a fully "frozen" ankle.  Furthermore, even if the Board were to accept this finding as accurate, ankylosis of less than 30 degrees would only allow for a 20 percent rating, and therefore would not allow for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  None of the other VA examiners have ever found the Veteran to have ankylosis, and all of the remaining medical evidence indicates that while he has severe limitation of motion in his right ankle, he nonetheless has always had at least some range of motion in his ankle.

The preponderance of the evidence shows he has marked limitation of motion, and in the absence of evidence of ankylosis, no higher rating can be assigned.  The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned the maximum rating for the right ankle based on limitation of motion, and pain alone does not allow for a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board has considered the Veteran's lay statements regarding the functional impact of his service-connected right ankle disability.  He is competent to report his own observations with regard to the severity of his disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that he has trouble walking, standing, using stairs, and performing any kind of physical activity because of pain and weakness in his ankle.  These statements are credible and consistent with the rating assigned.  The occurrence of pain and weakness while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

The Board also notes that no earlier effective date than February 13, 2009 can be assigned for the increase to a 20 percent rating.  Except when otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

In this case, the Veteran submitted his claim for an increase in his right ankle disability in April 2009, and there is no evidence that his disability underwent an increase in severity between April 2008 and April 2009.  The Veteran has not submitted any medical evidence indicating a worsening during this period, nor is it reflected in the record.  In a September 2011 rating decision, the RO generously assigned an effective date of February 13, 2009, which is the date that the Veteran submitted a claim pertaining to his knees and his back.  The Board therefore finds that no earlier effective date that can be assigned for the increased rating of 20 percent for the Veteran's right ankle disability.

The preponderance of the evidence is against the assignment of a rating higher than 20 percent for a right ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of a higher rating, it is not applicable.  See 38 U.S.C.A. § 5107(b).

IV. Low Back Disability

In February 2009, the Veteran submitted a request for an increased rating for his low back disability, evaluated as 20 percent disabling.  In a January 2016 rating decision, the RO increased the Veteran's low back disability rating to 40 percent, effective August 7, 2015.

The Veteran has submitted statements describing how he has back pain that prevents extended standing or sitting without pain, and impairs his ability to garden, wash dishes, bend over, walks, or use stairs.  An April 2009 statement from a colleague indicated that the Veteran had complained of worsening pain in his back and knees.  A June 2009 statement from the Veteran's wife indicated that he had back and knee pain during simple tasks such as washing dishes.  At the November 2012 Board hearing, the Veteran stated that he was unable to help out around the house because of lack of strength and pain in his back.  

The Veteran's private treatment records show that in May 2009, he was treated for back pain.  He was noted to have no change in trunk range of motion in flexion and extension.

The Veteran's VA treatment records show occasional complaints of low back pain.  In March 2008, he reported back pain when he washed dishes or worked in the garden.  In July 2008, the Veteran reported low back pain.  There was tightness of the paraspinal muscles in the lumbar spine.  In February 2009, the Veteran reported back pain in the middle of his lower spine, causing intermittent sharp and shooting pain which also shot to his bilateral feet.  He reported that it was exacerbated by prolonged walking, stooping or washing dishes, and activity.  The Veteran was noted to walk with a slightly antalgic gait with increased toeing out and decreased lumbopelvic rotation.  He had decreased lumbopelvic flexibility in all planes.  There was mild spasming.

In May 2009, he reported continued back pain, and at March 2011 physical therapy, the Veteran reported that his back pain was worse now that he was working at Lowe's and had to lift and stand more.  He reported that pain was worse with bending, sitting, standing, and lifting.  Range of motion revealed trunk flexion to within 8 inches of the floor, and trunk extension was neutral in a standing position.  Prone extension was to middle range of motion.  He was unable to do repeated extension in standing.  In June 2011, the Veteran reported back pain and asked for a back brace, and it was noted in October 2012 that the Veteran had chronic back pain exacerbated by prolonged sitting and standing and that he had pain with simple activities like washing the dishes.  In January 2015, he was noted to have tenderness and limitation of motion in the spine.

The Veteran attended a VA examination in May 2009.  He reported having low back pain all day every day, with occasional radiation into the lower extremities that could at times affect his ability to walk.  There had been no incapacitating episodes over the past 12 months.  He stated that symptoms were worse with activity, weather change, lifting, and bending.  His activities of daily living were not affected for the most part, although he did at times have difficulty with tasks like cleaning himself.  He denied flare-ups or the use of assistive devices.  Range of motion testing found flexion to 75 degrees, extension to 10 degrees, lateral flexion to 25 degrees, and rotation to 45 degrees, all of which were with pain throughout and the more severe pain at the end of range.  He was able to repetitively range his lumbar spine without change in the range of motion or level of pain, and the examiner concluded that range of motion was not additionally limited following repetitive use.  There was no spasm on examination, although there was diffuse lumbar spine tenderness.  Straight leg raise was negative, and there was normal strength and sensation.  The Veteran had normal gait.  X-rays showed degenerative joint disease with facet hypertrophy and sclerosis.  The examiner diagnosed him with degenerative disk disease of the lumbar spine.

The Veteran attended a VA neurological examination in August 2010.  He reported back pain and a burning sensation in the mid-lower portion of his back precipitated by standing or walking.  It was noted that he did not describe radiation of pain into either lower extremity.  The examiner wrote that the Veteran tended to stand with the lumbar spine hyperextended and there was no muscle spasm.  Station was normal, and gait was antalgic.  The examiner found symmetrical reflexes with no sensory impairment, and he diagnosed him with chronic low back pain without radiation, and found no clinical evidence of radiculopathy.

At a September 2010 VA examination, the Veteran reported pain aggravated by stooping, walking, and prolonged sitting, with radiation to the neck.  He had not required physician-prescribed bed rest in the past year.  He reported difficulty with yard work, sexual relations, using stairs, and putting on socks and shoes.  He reported flare-ups once a week, lasting from several hours to a few days, during which he was "essentially incapacitated."  Range of motion testing found thoracolumbar flexion to 50 degrees, extension to 20 degrees, left and right rotation to 35 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 30 degrees.  There was pain throughout the range of motion, with no decrease due to pain or fatigue following repetitive motion.  There was spasm and tenderness, motor and sensory examination was normal, and he had an antalgic gait.  

At an October 2010 peripheral nerves examination, he reported having low back pain that radiated to his lower extremities.  Motor testing had incomplete effort, presumably due to his pain in his knees and ankles.  The Veteran was diagnosed with degenerative lumbar disk disease, and the examiner wrote that there was subjective evidence of intermittent nerve root irritation affecting both lower extremities without any fixed neurological deficits, but that he attributed the Veteran's symptoms to diabetes mellitus.

A December 2011 VA examination discussed the Veteran's diagnoses of chronic low back strain and lumbar stenosis.  He reported that he lost his job at Lowe's in November 2011 because he was unable to perform his duties.  He stated that his back pain was aggravated by washing dishes, lifting, bending, twisting, walking, and sitting.  He reported that his back pain radiated to both legs and caused his feet to go numb.  He reported flare-ups caused by heavy lifting at work which would last for the rest of the day and cause him difficulty sleeping.  Range of motion testing found forward flexion to 65 degrees, with pain at 40 degrees, extension to 5 degrees, with pain at 0 degrees, right lateral flexion to 20 degrees, with pain at 10 degrees, left lateral flexion to 20 degrees, with pain at 10 degrees, right lateral rotation to 20 degrees, with pain at 10 degrees, and left lateral rotation to 20 degrees, with pain at 10 degrees.  He was able to perform repetitive use testing, with no further loss of motion.  There was localized tenderness or pain on palpation, but no guarding or muscle spasm.  He did not have intervertebral disc syndrome.  

The Veteran also attended a VA examination in August 2015.  He reported taking medication for back pain and being prevented from performing household tasks.  He stated that even washing dishes and gardening caused a flare-up.  He reported limitation in prolonged standing, turning, bending, walking, and heavy lifting.  Range of motion testing found forward flexion to 45 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation.  After repetitive use testing, pain, fatigue, and weakness caused decreases in flexion to 40 degrees, extension to 15 degrees, and right and left lateral rotation to 20 degrees.  The examination was found to be medically consistent with the Veteran's statements regarding functional loss with repetitive use over time.  Pain, fatigue, and weakness from repetitive use over time caused a further limitation of motion to 35 degrees of flexion and 15 degrees of extension, right and left lateral rotation, and right and left lateral flexion.  There was guarding, tenderness, and muscle spasm, but not resulting in abnormal gait or spinal contour.  The sensory and reflex examination was normal.  He was noted to have mild symptoms of radiculopathy in his lower extremities.  There was no ankylosis, no other neurological abnormalities, and no episodes that required bed rest in the past 12 months.  The functional impact limited the Veteran from engaging in prolonged standing, walking, using stairs, repetitive bending, or lifting.

After reviewing all of the evidence of record, the Board finds that prior to December 4, 2011, a rating higher than 20 percent is not warranted.  At the Veteran's May 2009, September 2010, and December 2011 VA examinations, he was found to have forward flexion of greater than 30 degrees.  The impact of pain on his range of motion was discussed at all three examinations, but at no time was he found to have pain to such as extent that it further limited his range of motion.  There was no change in the limitation of motion after three repetitive motions.  When there is forward flexion of greater than 30 degrees but not greater than 60 degrees, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  The Board is also unable to assign any higher rating due to pain based on the provisions of 38 C.F.R. § 4.59, as the Veteran has been assigned a 20 percent evaluation, which is higher than the minimum compensable rating.  See Petitti, 27 Vet. App. at 425.  Furthermore, pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  The Board finds the preponderance of the evidence does not indicate that such further functional loss exists so that a rating any higher than 20 percent can be assigned on the basis of pain alone.  There is no medical evidence indicating that prior to December 2011, pain, weakness, repetitive motion, of flare-ups resulted in a further limitation of motion which effectively decreased the Veteran's forward flexion to 30 degrees or less and would allow for a higher rating.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

By the time of the Veteran's August 2015 VA examination, his range of motion in his lumbar spine had decreased considerably.  The examiner found that the Veteran had forward flexion to 45 degrees, but was further reduced to 35 degrees with repetitive use over time and to 30 degrees with flare-ups.  Forward flexion of 30 degrees allows for an evaluation of 40 percent.  While it is unclear at what date his lumbar spine condition increased in severity between the December 2011 VA examination and the August 2015 VA examination, the Veteran's VA treatment records do include an October 2012 treatment record at which the Veteran complained of worsening back pain exacerbated by sitting and standing.  The Board will afford the Veteran the benefit of the doubt and assigned him an effective date of December 4, 2011, the day after his December 2011 VA examination, as the earliest possible date that he underwent an increase in the severity of his lumbar spine disability.

The evidence does not, however, allow for a rating higher than 40 percent since December 4, 2011.  A higher rating for the lumbar spine would require that the Veteran has unfavorable ankylosis of the lumbar spine, and there this no evidence, at any time, that his lumbar spine has been "frozen" or has any ankylosis.  The August 2015 VA examination, which did find very limited forward flexion, nevertheless found that he had some range of motion, even during flare-ups, and specifically noted that there was no ankylosis.  There is no evidence in any of the Veteran's VA or private treatment records that he has had ankylosis at any time during the appeal.

The evidence also preponderates against finding symptoms productive of incapacitating episodes for any duration which would allow for a higher rating during the period on appeal.  He was not found at any of his VA examinations to have had any incapacitating episodes.  At no time is it indicated in the private or VA treatment records that he has been prescribed bed rest by a physician, and thus higher ratings based on incapacitating episodes are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has again considered the Veteran's competent lay statements regarding the functional impact of his lumbar spine disorder.  See Jandreau, 492 F.3d at 1376-77.  He has stated that lumbar spine pain caused him to be unable to sit or drive for extended periods, to lift heavy objects, and to perform any other extended physical activity.  He reports flare-ups that prevent him from performing bending tasks and cause him to require breaks and rest.  His statements are credible and consistent with the rating now assigned, which contemplates impairment of some physical movement and activity due to limitation of motion and pain.  To the extent that he argues his symptomatology is more severe than that shown at the VA examinations, his statements are again weighed against the other evidence of record, and the examination findings of trained health care professionals are of greater probative weight.

In sum, the preponderance of the evidence establishes that the Veteran's service-connected lumbar spine disability does not meet the criteria for a rating higher than 20 percent prior to December 4, 2011, and may be assigned a 40 percent rating, but no higher, from December 4, 2011 to the present.  The Board has again considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against assignment of any higher ratings, it is not applicable.  See 38 U.S.C.A. § 5107(b).

IV. Right and Left Knees

In a September 2009 rating decision, the Veteran was granted entitlement to service connection for right and left knee degenerative joint disease, with each knee evaluated as 10 percent disabling, effective February 13, 2009.

In June 2009, the Veteran wrote that he had fallen down stairs due to his knees, and that the disability had made his job working as a correctional officer much harder.
He has also written that his knee pain makes it hard to walk and keeps him awake at night, and that he requires frequent injections in his knees to help with the pain.  The Veteran testified in November 2012 that his knees give out all the time and cause him to be unable to stand unless he can "catch" himself.  He stated that he had decreased extension and flexion and required knee braces all of the time.

The Veteran's wife submitted a statement in 2009 describing how his knees have given out or buckled while he was standing or walking, and that it causes him to trip or become unstable.  A March 2012 letter she sent to the Social Security Administration stated that she had seen the Veteran's knees give out on numerous occasions.  She described his intense pain when using stairs and his difficulty with walking and standing.

Private treatment records reflect that in October 2008, X-rays of the right knee showed no acute osseous abnormality.  In May 2009, the Veteran was treated for knee pain.  His right knee range of motion was 7 to 109 degrees, and his left knee range of motion was 3 to 105 degrees.  The physical therapist noted that despite strengthening, the right knee would periodically give way and there had not been much pain relief from therapy.  At a May 2010 private evaluation, range of motion testing found right knee motion of 0 to 120 degrees, with pain at 90 degrees.  There was moderate crepitus.  No varus instability was noted, but there was varus discomfort.  

VA treatment records showed frequent complaints of knee pain.  In February 2009, the Veteran reported bilateral knee pain, which was exacerbated by walking, using stairs, and prolonged driving.  He reported having increased temperature, possible swelling, instability, and his right knee giving way more than his left.  Range of motion in the knees was grossly within full limits, but the Veteran was unable to flex his knees enough to perform a Faber's test.  He was noted to have knee degenerative changes confounded by foot mechanical changes.  In May 2009, he reported continued knee pain.  There was crepitus in the bilateral knees.  In July 2009, he reported instability, but no clicking or popping, with a little swelling occasionally.  Range of motion was 0 to 110 degrees in the right knee and 0 to 120 degrees in the left knee, with crepitance and tenderness.  The left knee had non-correctable valgus alignment, diagnosed as genu valgum.  In October 2009, he reported feeling unstable on uneven ground.

In May 2010, the Veteran reported clicking and an increase in pain with walking in his knees, and in June 2010 he was again seen for knee pain and swelling.  Range of motion of the right knee was 10 to 110 degrees.  There was no effusion or laxity.  He was also treated in June and July 2010, and noted to have mechanical symptoms with occasional knee giving out and no locking.  The right knee had no effusion or laxity.  There was crepitus and range of motion was 10 to 100 degrees.  
In August 2010, it was noted that a recent MRI showed degenerative joint disease with no meniscus tear.  The right knee had range of motion of 10 to 100 degrees.  That month, the Veteran received a right knee injection for osteoarthritis.  Evaluation in November 2010 showed similar symptoms, with range of motion in the right knee of 10 to 110 degrees.  In March 2011, the Veteran had injections in his knees to treat acute, large effusion on the right knee and severe pain.  The Veteran reported severe pain when he tried to stand for any period of time.  His physician noted in October 2012 that he had swelling and pain from knee injections.  In March 2013, the Veteran reported that he had fallen and was having worse knee pain.  There was no erythremia, swelling, or effusion.  In November 2013, the Veteran complained of knee pain and was noted to be walking with a limp.  In June 2014, January 2015, and October 2015, he was noted to have limitation of motion in both knees, with no overt swelling.  In February 2016, he had moderate crepitus in both knees, with no signs of swelling or effusion.

During an August 2009 VA examination, he reported having constant, throbbing bilateral knee pain which was greater on the right and was exacerbated by prolonged standing, climbing stairs, or high-impact activity.  He denied locking but reported occasional instability, intermittent swelling, and flare-ups that occurred several times a month and lasted for several hours.  He stated that he wore knee braces occasionally.  Physical examination found extension to a neutral position of 0 degrees and flexion to 120 degrees, bilaterally, with pain throughout each movement in both knees.  Range of motion was not additionally limited by repetitive motion.  The knees were mildly tender and there was moderate crepitus.  Other testing of the stability of the knees was negative.  

At a September 2010 VA examination, he reported having instability of both knees, pain aggravated by walking and stairs, and swelling.  There was no locking.  He reported having difficulty with sexual relations and yard work.  Physical examination found range of motion in the right knee of 0 to 40 degrees, with end-of range pain and no decrease due to pain or fatigue after repetitive motion.  Range of motion in the left knee was 10 degrees short of full extension to 80 degrees of flexion with end-of-range pain, further reduced to 70 degrees after repetitive motion due to pain and fatigue.  There was no ligamentous laxity in any direction in either knee, and no erythema, warmth, bony deformity, joint effusion, or swelling.  There was tenderness and severe crepitus in the left knee.

At a December 2011 VA examination, he reported getting injections for his knees which were helpful but only lasted three months.  He reported that knee braces were helpful and that he had bilateral giving way and knee pain with activity.  He stated that he had flare-ups which required him to remain sedentary.  Right knee range of motion testing revealed flexion to 130 degrees, with pain at 80 degrees, and extension to 0 degrees, with no objective evidence of painful motion.  The left knee had forward flexion to 130 degrees, with pain at 80 degrees, and extension to 0 degrees, with no evidence of painful motion.  There was no additional loss of motion after repetitive use testing.  Joints stability testing in both knees was normal, and there was no evidence of history of recurrent patellar subluxation or dislocation.  The Veteran did not have any meniscal conditions.

The Veteran attended a VA examination in August 2015.  He reported that he was dismissed from Lowe's because he could not tolerate the prolonged standing and heavy lifting.  He reported wearing a knee brace for about 8 years and that his knees would "give way" when he stood for long.  He reported flare-ups that were caused by prolonged standing, walking, stairs, and heavy lifting.  Range of motion testing of the right knee found flexion to 100 degrees, and extension to 0 degrees, and of the left knee found flexion to 110 degrees and extension to 0 degrees.  There was pain with flexion and weight-bearing, crepitus, and medial and lateral knee pain in both knees.  After repetitive use testing, pain, fatigue, and weakness reduced flexion in the right knee to 95 degrees and flexion in the left knee to 105 degrees.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and that pain, fatigue, and weakness after repeated use over time would further reduce flexion to 90 degrees in the right knee and 100 degrees in the left knee.  The examination was also found to be medically consistent with the Veteran's statements describing functional loss during a flare-up, and pain, fatigue, and weakness during a flare-up would further limit flexion in the right knee to 85 degrees and flexion in the left knee to 95 degrees.  Muscle strength and stability were normal.  He did not have any meniscal conditions.  The functional impact caused limitation in prolonged standing, walking, using stairs, and heavy lifting.

The Veteran's bilateral knee disabilities have been assigned 10 percent ratings under Diagnostic Code 5260, for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  After reviewing all of the evidence of record, the Board finds that no higher rating than 10 percent for each of the Veteran's right and left knee disabilities based on limitation of flexion can be assigned.

Range of motion testing in the right knee during the Veteran's VA examinations and VA treatment records generally showed flexion in the range of 80 to 100 degrees, including consideration of painful motion, repetitive motion, and predicted loss during flare-ups.  The one significant outlier is the findings at the Veteran's September 2010 VA examination, which found flexion of 40 degrees, with pain at end of range and no further decrease following repetitive motion.  Even accepting that this finding of 40 degrees of flexion is representative of the Veteran's level of disability, it does not allow for a rating higher than 10 percent.  Id.  A 20 percent rating for the knee based on limitation of flexion requires a finding of flexion limited to 30 degrees, which has not been shown at any time during the period on appeal.  

The Board may, however, assign a separate rating for the right knee based on limitation of extension.  While his VA examinations generally found flexion to 0 degrees, a May 2009 private evaluation found extension to 7 degrees, and the VA treatment records show flexion of 10 degrees on multiple occasions.  Affording the Veteran the benefit of the doubt, the Board accepts that his right knee flexion is limited, at least intermittently, to extension of 10 degrees, and a separate 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The evidence does not allow for a rating higher than 10 percent for limitation of extension of the right knee, as there is no evidence at any time during the period on appeal that right knee extension has ever been limited to greater than 10 percent.

The preponderance of the evidence also does not allow for a left knee rating based on limitation of flexion greater than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  At the VA examinations, he has never shown left knee flexion less than 70 percent, as was noted at the September 2010 as the limitation after repetitive motion and taking into consideration pain and fatigue.  The December 2011 VA examination found pain at 80 degrees, and the August 2015 VA examination found flexion limited to, at worst, 95 degrees during a flare-up.  At no time has he been found to have limitation of flexion of 30 degrees or less, even with consideration of painful motion, repetitive motion, and flare-ups.

The Board will also afford the Veteran the benefit of the doubt and assign him a separate 10 percent rating for the left knee based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  While the August 2009, December 2011, and August 2015 VA examinations found left knee extension of 0 degrees, there is evidence that the Veteran may have limitation of extension, at least intermittently during the period on appeal.  He was found to have extension limited to 3 degrees at a May 2009 private evaluation, and at the September 2010 VA examination, he had left knee extension limited to 10 degrees, including after repetitive motion and considering pain and fatigue.  There is no evidence, however, that he has ever had left knee extension limited to 15 degrees or more, and therefore a rating higher than 10 percent for limitation of extension may not be assigned.

These evaluations take into consideration his complaints of pain, weakness, and flare-ups, and the August 2015 VA examination specifically addressed the further limitation that would be caused by repetition on use and during a flare-up.  Therefore, even considering his assertions of frequent or constant knee pain, in the absence of a finding of a limitation of motion, including due to factors such as weakness, fatigability and pain, to a greater extent than the findings discussed above, higher ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 cannot be assigned.  See also 38 C.F.R. §§ 4.40; 4.45, Mitchell, 25 Vet. App. at 38-43.  

The Board has again considered 38 C.F.R. § 4.59 regarding the Veteran's complaints of painful motion.  See also Petitti, 27 Vet. App. at 425.  Because he has already been assigned the minimum compensable ratings, 10 percent, for both flexion and extension in both the right and left knees, the provisions of 38 C.F.R. § 4.59 do not require the assignment of any higher ratings due to pain alone.  Here, despite the presence of pain, while knee pain makes strenuous physical activity and actions such as climbing stairs, walking, bending, and squatting much more challenging, that pain, by itself, does not constitute functional loss in the absence of actual limitation of motion that is caused by pain.  Mitchell, 25 Vet. App. at 37.  There is therefore no evidence that the presence of pain is so debilitating that he is not able to perform basic functions to a level that would warrant higher than 10 percent ratings in each knee for both extension and flexion. 

The evidence also preponderates against assigning separate ratings based on any other diagnostic codes pertaining to the knees.  While he has reported that he feels instability in his knees and that his knees have "given way," there is no clinical evidence of any knee instability.  Each VA examiner found no evidence of instability, and the Veteran's private physician also noted no varus instability in May 2010.  This clinical evidence outweighs the Veteran's assertions that he has instability in his knees, as the appellant is a lay person who is unable to diagnose knee instability.  Layno v. Brown, 6 Vet. App. 465 (1994).

The evidence also shows that he has not demonstrated recurrent subluxation, a dislocated semilunar cartilage, or residuals due to the removal of same.  Therefore no separate ratings can be assigned under any other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259.  While the Veteran has been found to have significant crepitus, this symptom, on its own, does not constitute evidence that a cartilage or subluxation disorder exists, but instead is only shown to be a further symptom of motion impairment for which ratings are already assigned under Diagnostic Codes 5260 and 5261.

In sum, the preponderance of the medical and other evidence of record is against entitlement to initial ratings higher than 10 percent for right and left knee disabilities based on limitation of flexion, but does indicate that separate ratings of 10 percent, but no higher, for right and left knee limitation of extension may be assigned.  As the preponderance of the evidence is against any higher ratings than those now assigned, the benefit of the doubt doctrine may not be further applied.  See 38 U.S.C.A. § 5107(b).

VI. Hearing Loss

The Veteran filed a claim for an increased rating for bilateral hearing loss in April 2009.  The Veteran wrote in May 2009 that his hearing had worsened and that he now required hearing aids.  (See also June 2009 statement from wife).  He testified in November 2012 that he had trouble with conversation and was losing "word association," even with his hearing aids.

In a January 2016 rating decision, the RO granted a compensable rating of 10 percent for bilateral hearing loss, effective from August 28, 2015.

The Veteran attended a VA examination in May 2009.  The examiner noted that the condition had no significant effects on his occupation.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
50
75
70
55
LEFT
30
50
70
60
52.5

Speech discrimination scores were 94 percent in the right ear and 80 percent in the left ear.  Applying the findings from the May 2009 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level IV in the left ear.  Where hearing loss is at Level I and Level IV, a noncompensable rating is assigned.  38 C.F.R. § 4.85.

The Veteran next attended a VA examination in May 2010.  The Veteran reported having difficulty with communication and decreased hearing ability.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
50
70
65
53.75
LEFT
35
60
70
65
57.5

Speech discrimination scores were 88 percent in the right ear and 76 percent in the left ear.  Applying the findings from the May 2010 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV in the left ear.  Where hearing loss is at Level II and Level IV, a 0 percent rating is assigned.  38 C.F.R. § 4.85.

VA treatment records showed that he had been fitted for hearing aids and received an audiological evaluation in February 2011, at which the examining audiologist found that his hearing test results were unchanged from the 2010 VA examination.

The Veteran also attended a VA examination on July 25, 2011.  He reported having difficulty hearing.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
50
70
65
53.75
LEFT
30
55
70
60
55

Speech discrimination scores were 96 percent in the right ear and 90 percent in the left ear.  Applying the findings from the July 2011 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears, which allows for a noncompensable rating.  38 C.F.R. § 4.85.

He most recently attended a VA examination in August 2015.  He reported having difficulty understanding words and phrases and often needing to ask for speech to be repeated.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
55
75
70
60
LEFT
40
60
75
75
63

Speech discrimination scores were 84 percent in the right ear and 80 percent in the left ear.  Applying the findings from the August 2015 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level IV in the left ear.  Where hearing loss is at Level III and Level IV, a 10 percent rating is assigned.  38 C.F.R. § 4.85.

The Veteran has also submitted a September 2010 private audiological examination, which showed the following:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
45
70
70
53.75
LEFT
30
55
70
65
55

Although the report did not indicate that the Maryland CNC word list was used, speech discrimination scores were 76 percent in the right ear and 72 percent in the left ear.  In the absence of the use of the Maryland CNC word test, VA cannot use these test scores to evaluate the Veteran's level of hearing impairment for rating purposes.  38 C.F.R. § 4.85(a).  Although the speech recognition scores appear worse that those found at the prior VA examination in May 2010, he received an additional VA examination the next year, in July 2011, at which his examination test results still did not allow for a compensable rating.

The Board is therefore unable to assign a compensable rating on the basis of the September 2010 private audiological evaluation, but it accepts that although it cannot be determined precisely when the Veteran's hearing loss increased in severity, at some point after the July 25, 2011 VA examination, his bilateral hearing loss worsened from a noncompensably disabling level to a 10 percent disabling level of impairment, as was shown at the August 2015 VA examination.  The Board therefore assigns a 10 percent rating for bilateral hearing loss effective July 26, 2011, the day after the last examination showing a noncompensably disabling level of hearing impairment.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

The evidence does not, however, indicate that a compensable rating prior to July 26, 2011 or a rating higher than 10 percent since July 26, 2011 is warranted.  Prior to July 25, 2011, the VA examinations show relatively consistent puretone thresholds and speech discrimination scores which do not allow for the assignment of a compensable rating.  The medical evidence from July 26, 2011 to the present does indicate that the Veteran's hearing loss had worsened to a compensable degree, but there is no medical evidence indicating that any rating higher than 10 percent is warranted.  The Veteran has not submitted any other private evaluations or other evidence that shows that higher ratings have been warranted at any time during the appeal which are adequate for ratings purposes.  38 C.F.R. § 4.85(a).

The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his November 2012 Board hearing and the August 2015 VA examination.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Veteran reported having difficulty hearing conversation, the television, and in background noise, which is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  Accordingly, the Board finds these examinations to be sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.

The Board has taken into consideration his complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Doucette v. Shulkin, __ Vet. App. ___, U.S. Ct. Vet. App. (No. 15-2818, March 6, 2017) ("[T]he rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.").

The VA examinations discussed above provide the most probative evidence regarding the severity and impact of his hearing loss.  There is no indication that VA examinations were not properly conducted, and they are consistent with the other evidence of record, including lay statements, which has also been considered when evaluating the current severity of his hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most probative medical evidence as to the nature of the Veteran's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant a compensable rating prior to July 26, 2011 or a rating higher than 10 percent after July 26, 2011.  As the Veteran does not have the education or training to offer a complex medical opinion such as noting the inadequacy of the testing, and as there is nothing in the record to support his assertion that his hearing loss is more severe than indicated on examination, his assertions to that extent are not competent and are less probative than the findings of medical professionals.  See Layno, 6 Vet. App. at 469.  The Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his hearing loss, and that his functional impairment is adequately reflected by those medical findings.

In sum, there is no basis for assignment of an initial compensable rating prior to July 26, 2011 or a rating higher than 10 percent from July 26, 2011 to the present.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; the preponderance of the evidence is against finding that any higher ratings are warranted, and the doctrine is not applicable.  38 U.S.C.A. § 5107(b).

VII. Extraschedular Evaluation

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Based on the above discussions, the symptoms associated with his right ankle, low back, and bilateral knees, which include pain, limitation of motion, fatigability, difficulty walking and standing for long periods, stiffness, weakness, flare-ups, and difficulty lifting heavy objects, are all symptoms which have been adequately contemplated by the rating criteria.  These symptoms are primarily symptoms of decreased range of motion and the types of functional impairment as considered in Deluca, such as functional loss due to pain, and are not found to be impairment beyond that which is already contemplated by the rating criteria.  The Board acknowledges the Veteran's assertions that his pain and restricted mobility make his daily life activities far more challenging.  The Veteran has reported that joint pain makes all activities of daily living more painful and difficult, including driving, dressing, and bathing.  Despite the pain incurred by these activities, however, the evidence indicates that the Veteran continues to be able to drive independently and to care for himself adequately.  The Board sympathizes with the Veteran, but does not find that these constitute functional impairments beyond what could be reasonably expected with the pain caused by these disorders, which have been assigned ratings intended to recognize the significant impairment they cause.  The Veteran's hearing loss disability manifests itself by making speech more difficult to understand and causing hearing difficulty in public or when background noise is present.  This is also precisely within the criteria for this disabilities, which evaluates impaired hearing thresholds and speech recognition ability.  The evidence does not show frequent hospitalization or other symptoms outside of the norm for these disabilities or which are not specifically listed in the rating criteria.  

The Veteran has asserted that he had to retire early due to pain caused by his ankle, back, and knee disabilities.  Interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See id.  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity" caused by the service-connected disabilities, and in this case, the disability evaluations that the Veteran has been assigned, and his current combined total disability rating, are reflective of the impairment that the Veteran alleges.  See 38 C.F.R. § 4.1.  Furthermore, the Veteran has been granted entitlement to a TDIU as of the date that he last reported that he stopped working.  The Board therefore does not find that the Veteran's disabilities interfered with his employment to an extent that is beyond the regular, schedular standards.

There is also no current allegation by the Veteran indicating any additional functional impairment caused by the collective impact of the service-connected disabilities which has not already been considered.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability ratings is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.

Entitlement to a rating in excess of 20 percent for a low back disability prior to December 4, 2011 is denied.  

Entitlement to a rating of 40 percent, but no higher, for a low back disability since December 4, 2011 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an initial rating in excess of 10 percent for right knee disability limitation of flexion is denied.

Entitlement to an initial rating of 10 percent, but no higher, for right knee disability limitation of extension is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an initial rating in excess of 10 percent for left knee disability limitation of flexion is denied.

Entitlement to an initial rating of 10 percent, but no higher, for left knee disability limitation of extension is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a compensable rating prior to July 26, 2011 for bilateral hearing loss is denied.  

Entitlement to a rating of 10 percent, but no higher, since July 26, 2011 for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of VA compensation.




______________________________________________
S. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


